DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-5 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaefer et PG. Pub. No.: US 2018/0099178 A1 discloses an exercise machine includes a cyclical actuator and a mechanical energy storage device. Connective structure operatively connects the cyclical actuator to the mechanical energy storage device. Motion of the cyclical actuator urges physical motion of and energy storage in , however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Puerschel US PATENT No.: US 9,314,667 B2 discloses a stationary training bicycle having a pedal crank mechanism coupled to a transmission by a flywheel. A magnetic braking device interacts with the flywheel and is variable in its braking action. A calibration table stored in a computing device contains a plurality of braking device settings with reference rundown times of the flywheel not loaded via the pedal crank mechanism and relating to the speed reduction from a first speed to a second speed. The actual rundown time of the flywheel is ascertained at least once by means of a measuring device or the computing device and compared to the reference rundown times. If actual setting and target setting do not correspond, information relating to the actual setting can be output on the display device, however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Namiki et al. US PATENT No.: US 9,182,304 B2 discloses a power meter includes a first measurement unit that measures a force applied to a first pedal B322 and calculates predetermined first information (power and/or torque) on the first pedal B322, and a second measurement unit 6 that measures a force applied to a second pedal B321 and calculates second information (power and/or torque) on the second pedal B321, which is the same kind of the first information. The first measurement unit , however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Phillips et al. PG. Pub. No.: US 2009/0120210 A1 discloses Strain gauges are mounted on each crank arm of the bicycle and provide a measure of the torque applied to each crank arm. In a preferred embodiment, strain gauges are mounted on opposite edges of each crank arm, which includes a self-contained power, electrical circuitry, and a wireless transmitter for transmitting the strain measurement information to a main controller. The main controller includes a wireless transceiver for transmitting and , however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Witte US PATENT No.: US 5, 027,303 discloses an apparatus measuring output parameters including torque, work, power, rpm and time for selected rotations of the user of a power-using device having a pedal-crank assembly. Torque vs. angular position values are input from rotating strain gauges and angular position sensors to a programmed microprocessor which stores and processes this data. An approximate-integration algorithm produces a value for work produced over a selected rotation. This work value is further divided by the time interval to produce a value for the instantaneous power being produced. With appropriate sensors, many forms of data for both right and left crank arms can be displayed and/or stored separately. It will produce a display of the POWER, MAX POWER, and WORK simultaneously after each revolution of the cranks. The units of the displayed values will be determined by the calibration of the torque signals, the interval timer units, and the constants A and B. There is no reference to which torque signal is being read, and it can apply to left, right, or both sides combined. The torque signal is a calibrated, analog voltage which is , however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Carrasco ES 2535582 A1 discloses a device for measuring the torque and the power exerted by a cyclist with his leg corresponding to the opposite side to that of the transmission of the bicycle comprising a hollow shaft joining the two connecting rods, in which deformation detection sensors are placed. Said sensors are connected to an electronic control unit housed inside said axis, to which sensors are also connected that measure other magnitudes of our interest (cadence, position of the connecting rods, ...). This electronic control unit collects the signals from the sensors, stores them, performs previously programmed calculation operations and outputs output signals wirelessly, through an antenna located on the outside of the shaft and anchored to the outer surface of a connecting rod fixed to said axis, towards a receiving device for its subsequent analysis and/or storage, however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Kametani WO 2012056522 A1 discloses a pedaling state detection device that can rectify the state of pedaling; a pedaling state detection method; a pedaling state detection program; and a medium that records the pedaling state detection program. The present invention has: a rotational-direction-component detection sensor (3) that detects the component in the direction of rotation of pedal stepping force, which is an effective component for pedaling of pedal operation force; and a radial-component detection sensor (4) that detects the component in the radial direction of pedal stepping force, which is an ineffective component for pedaling of pedal operation force. A cycle computer (1) connected to these sensors (3, 4): calculates transmission efficiency (P), which is the efficiency of pedal operation force on the rotation of a crank (B31), on the basis of the signals transmitted from the sensors (3, 4); compares the efficiency with a predetermined baseline value; and displays the comparison results on a display unit (2) as the pedaling state, however is silent on communication facility is equipped to receive parameters defining inertia and wheel diameter of the bicycle and/or bicycle trainer onto which the power measurement device is mounted, and wherein said calibration functionality is arranged to apply these parameters regarding inertia and wheel diameter to derive from a run out time of the wheel the said frictional force or torque that applies to the wheel of the bicycle and/or bicycle trainer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852